Citation Nr: 9933314	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  96-19 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of the excision of a left varicocele and lesion of the penile 
shaft.

2.  Entitlement to service connection for genital herpes.

3.  Entitlement to service connection for bilateral retinal 
cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1974, from February 1982 to April 1987 and from June 
1992 to March 1993.

This appeal arose from a May 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
compensable evaluation for the residuals of the excision of a 
left varicocele and lesion of the penile shaft, and which 
also denied entitlement to service connection for genital 
herpes and bilateral retinal cysts.  A May 1996 rating action 
again denied entitlement to a compensable evaluation for the 
varicocele excision residuals.  The veteran testified at a 
personal hearing in November 1996 and a decision was rendered 
in April 1997, which continued the denials of the requested 
benefits.  In September 1998, this case was remanded to the 
RO by the Board of Veterans' Appeals (Board) for additional 
development.  A decision was rendered in February 1999 which 
continued to deny the benefits sought.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issue of entitlement to service connection for genital 
herpes will be subject to the attached remand.


FINDINGS OF FACT

1.  The veteran's residuals of the excision of a left 
varicocele and lesion of the penile shaft are manifested by 
subjective complaints of scrotal discomfort, with objective 
findings of no significant scar and no pain upon palpation.

2.  The veteran has not been shown by competent medical 
evidence to suffer from retinal cysts which are related to 
his periods of service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
service-connected residuals of the excision of a left 
varicocele and lesion of the penile shaft have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.31, Codes 7803, 7804 (1999).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for bilateral retinal cysts.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a compensable 
evaluation for the residuals of the 
excision of a left varicocele and lesion 
of the penile shaft

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999)

According to the applicable criteria, a 10 percent evaluation 
is warranted for scars which are tender and painful on 
objective demonstration or which are poorly nourished with 
repeated ulceration.  38 C.F.R. Part 4, Codes 7803, 7804 
(1999).

The veteran's service medical records reveal that he 
underwent a ligation of external spermatic veins on the left 
side and excision of a 3 mm subcutaneous lesion on the penile 
shaft in October 1984.  He was granted service connection for 
the residuals of the procedure by a rating action issued in 
March 1990.  He was awarded a 0 percent disability 
evaluation, effective September 8, 1989.

An examination performed by VA in January 1994 noted the 
veteran's history of ligation for a left varicocele in 1985.  
There was no indication of a recurrence.  The diagnosis was 
status post varicocele.  In August 1996, he was seen by VA on 
an outpatient basis.  He complained of pain in the left 
scrotum, especially with exercise or when crossing his legs.  
This was associated with decreased urinary flow, weak stream, 
nocturia once to twice per night, hesitancy, urgency, 
dribbling and incontinence.  The objective examination noted 
a small soft tissue mass at the tip of the epididymis, which 
was tender.  

The veteran testified at a personal hearing in November 1996.  
He stated that he had dribbling, frequency of urination and a 
weak stream.  He attributed all of these problems to his 
service-connected residuals of the excision of a left 
varicocele and lesion of the penile shaft.

VA re-examined the veteran in January 1997.  He had many 
genitourinary complaints, accompanied by complaints of 
scrotal discomfort.  This examination associated his 
genitourinary complaints to his herpes flare-ups.  He did 
have a small right epididymal cyst and very small bilateral 
varicoceles.  These varicoceles were described as clinically 
insignificant.  The scar from his prior surgery was not 
described.

The veteran was examined by VA in November 1998.  The 
physical examination noted that the examiner could palpate no 
significant scar on the penis from the surgical incident in 
1985.  There was also no subjective or objective pain that 
the examiner could elicit with palpation.  

After a careful review of the record, it is found that a 
compensable evaluation for the service-connected residuals of 
the excision of a left varicocele and lesion of the penile 
shaft is not warranted.  There is no objective indication 
that the veteran currently suffers from a scar which is 
tender and painful on objective demonstration or which is 
poorly nourished with repeated ulceration.  In fact, the most 
recent VA examination specifically indicated that no pain 
could be elicited upon palpation and there was no objective 
evidence that there was any scar present which was poorly 
nourished with repeated ulceration.  Therefore, a compensable 
evaluation is not justified at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected residuals of the 
excision of a left varicocele and lesion of the penile shaft.


II.  Service connection for bilateral 
retinal cysts

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

A review of the veteran's service medical records included 
the medical examination conducted at the time of his 
discharge in December 1974.  During this examination, he 
indicated that he had worn glasses since the age of 16 for 
defective vision.  His corrected visual acuity was 20/40 on 
the right and 20/30 on the left.  Eye examinations conducted 
in June 1983, June 1984 and May 1985 made no mention of the 
existence of retinal cysts.  A November 3, 1986 notation 
indicated a broken vessel in the left eye.  The diagnosis was 
conjunctival hemorrhage.  No cysts were found.  His November 
1987 Air Force Reserves enlistment examination noted his 
visual acuity corrected to 20/20 bilaterally.  Again, no 
reference was to made to retinal cysts.

The veteran was seen on an outpatient basis by VA in 
September 1987.  This evaluation included diagnoses of myopia 
and astigmatism; pigment dispersion without evidence of 
glaucoma; and likely old (illegible) scar, left eye.  He was 
examined by VA in January 1990.  This examination noted that 
his eyes were normal.

The veteran was treated by VA on an outpatient basis between 
May 1993 and February 1994.  In August 1993, he was found to 
have macular cysts in both eyes.  On September 30, 1993, he 
had a macular cyst on the left and retinal pigment epithelium 
(RPE) detachment on the right.  VA examined the veteran in 
January 1994.  His pupils were active and he was noted to be 
wearing glasses.

The veteran was examined by VA in March 1995.  His eyes were 
equal, round and reactive to light and accommodation.  His 
corrected visual acuity was 20/20 bilaterally.  There were no 
visual field defects and no diplopia.  A June 12, 1995 record 
found a macular cyst in the right eye.  On June 16, 1996, a 
VA outpatient treatment record noted that he had serous RPE 
detachment of the right eye.  This condition was again noted 
in a record dated August 9, 1995.

The veteran testified at a personal hearing in November 1996.  
He indicated that he had had no trouble with his eyes during 
his 1982 to 1987 period of service.  He said that he had not 
noticed any problems until his doctor told him that he had 
macular degeneration.  He complained of blurred vision and 
floaters.  He indicated his belief that the medications he 
takes for his herpes had caused these visual problems.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the objective evidence of record does 
note that the veteran has been diagnosed with macular cysts 
in both eyes.  Thus, one element of a well grounded claim, 
that is, the existence of a current disability, has been 
established.  See Caluza, supra.  However, there is no 
indication that this disorder was present in service.  
Therefore, the requirement that there be evidence of a 
disease or injury in service has not been met in this case.  
Since this element has not been established, the requirement 
of a link between the current disability and any disease 
contracted in service has been rendered moot.  Therefore, it 
is concluded that the veteran has failed to present evidence 
of a well grounded claim for service connection for bilateral 
retinal cysts.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

A compensable evaluation for the service-connected residuals 
of the excision of a left varicocele and lesion of the penile 
shaft is denied.

Service connection for bilateral retinal cysts is denied.


REMAND

The veteran has requested that service connection for granted 
for genital herpes, which he claims was contracted during his 
service in 1982.  He submitted a statement in March 1999, in 
which he asserted that certain service medical records, which 
would prove his claim, were missing from his records.  
Specifically, he referred to laboratory tests conducted in 
August 1982, as well as records from Mt. Home Air Force Base.

In the interests of obtaining a complete record, it is found 
that this issue should be remanded in order to ensure that 
all available service medical records pertaining to this 
issue have been associated with the claims file.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this issue will 
be REMANDED to the RO for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request that they conduct a thorough 
search for any additional treatment 
records pertaining to the veteran, 
particularly for all laboratory reports 
from 1982.  If there are no further 
records available, the NPRC should so 
state.

2.  The RO should contact Mt. Home Air 
Force Base and request that they conduct 
a search for any medical records 
pertaining to treatment of the veteran at 
that base.  All efforts to locate any 
records and the outcome of the search 
should be documented for the claims file.

3.  Once this development has been 
completed and any records located have 
been associated with the claims folder, 
the RO should re-adjudicate the veteran's 
claim for service connection for genital 
herpes.  If the decision remains adverse 
to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







